IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2606 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 175 DB 2018
                                :
           v.                   :           Attorney Registration No. 73120
                                :
PETER P. BARNETT,               :           (Philadelphia)
                                :
                Respondent      :




                                       ORDER


PER CURIAM
      AND NOW, this 20th day of May, 2019, upon consideration of the Recommendation

of the Three-Member Panel of the Disciplinary Board, the Joint Petition in Support of

Discipline on Consent is granted, and Peter P. Barnett is suspended on consent from the

Bar of this Commonwealth for a period of two years. Respondent shall comply with all

the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board pursuant to

Pa.R.D.E. 208(g).